DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 directed to an allowable product. The restriction requirement, as set forth in the Office action mailed on 10/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement for species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 3, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
claims 17-20 directed to non-elected invention. Claims(s) 17-20 are cancelled by examiner amendment because restriction requirement still apply.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 17-20: (cancelled)

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a region of the bottom sub-electrode including a recess; … the top sub-electrode including a step extending from a side surface thereof, the step of the top sub-electrode being adjacent to the bottom sub-electrode and to an inner portion of the top sub-electrode, the top sub-electrode including a lower portion at a level lower than the step of the top sub-electrode and an upper portion at a level higher than the step of the 
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
Claim 13 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a storage node electrode on the substrate, the storage node electrode including a bottom sub-electrode and a top sub-electrode on the bottom sub-electrode, the top sub-electrode including a step in a side surface thereof adjacent to the bottom sub-electrode, and the bottom sub-electrode including a recess in a side surface thereof adjacent to the top sub-electrode; a dielectric layer covering a surface of the storage node electrode; a plate electrode on the dielectric layer; and a supporter pattern covering a portion of a side surface of the storage node electrode, the supporter pattern including a lower supporter pattern contacting the recess of the bottom sub-electrode”.

The most relevant prior art Han et al. (US publication 2018/0040813 A1), (specifically fig. 1 and related text) discloses some limitations of the claimed invention (…a bottom sub-electrode (117, [0028) on the substrate…; …a top sub-electrode (123, [0019]) on the bottom sub-electrode…) with the exception of the limitations as mentioned above.
The depended claims are allowed for their dependency to claim 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828